 Case 3:18-cv-01114-MPS Document 41 Filed 10/15/18 Page 1 of 11




                              UNITED STATES DISTRICT COURT
                                DISTRICT OF CONNECTICUT

PENNSYLVANIA HIGHER EDUCATION :
ASSISTANCE AGENCY,               :
      Plaintiff,                 :
                                 :
                                 :
     VS.                         :                   3:18CV1114 (MPS)
                                 :
                                 :
JORGE L. PEREZ, COMMISSIONER OF :
THE CONNECTICUT DEP'T OF         :
BANKING, THE CONNECTICUT DEP'T :
OF BANKING, BETSY DEVOS,         :
SECRETARY OF THE U.S. DEP'T OF   :
EDUCATION, AND THE U.S. DEP'T OF :
EDUCATION.                       :                   OCTOBER 15, 2018
      Defendants.

                             THE STATE DEFENDANTS'
                         ANSWER TO THE AMENDED COMPLAINT

        Pursuant to Rules 8 and 15 of the Federal Rules of Civil Procedure, the defendants, Jorge

L. Perez, Commissioner of the Connecticut Department of Banking, and the Connecticut

Department of Banking (“the State Defendants”), by and through the undersigned Assistant

Attorneys General, hereby Answer the Amended Complaint for Interpleader and Declaratory and

Injunctive Relief filed on October 1, 2018 as follows:

                                   INTRODUCTION

    This introductory paragraph is a statement of the case to which no response is required.

                               NATURE OF THE ACTION

1. As to Paragraph 1, the State Defendants have insufficient knowledge or belief and leave

the plaintiff to its proof.

2. As to Paragraph 2, the Paragraph is admitted insofar as it alleges that "[c]iting provisions of
 Case 3:18-cv-01114-MPS Document 41 Filed 10/15/18 Page 2 of 11




Connecticut law purportedly governing holders of state licenses to service student loans, the

Connecticut DOB has demanded that PHEAA produce records." Insofar as the Paragraph

alleges the records contain "the personal identifying information of federal student loan

borrowers" -- the State Defendants have insufficient knowledge or belief and leave the plaintiff

to its proof.

3. Paragraph 3 is admitted.

4. As to Paragraph 4, the paragraph is admitted except for that portion which states, "[a]ware of

the demand of the Connecticut DOB and under its purported authority as owner of the

Documents, ED contends that if PHEAA does produce the Documents, it will be in violation of

both federal law and its Servicing Contract with ED ("the Contract")." As to this portion, the

State Defendants have insufficient knowledge or belief and leave the plaintiff to its proof.

5. As to Paragraph 5, the paragraph is admitted with the caveat that the State Defendants never

asked ED to produce documents directly to Connecticut DOB. Rather, the State Defendants

requested that ED authorize the plaintiff to disclose the documents to Connecticut DOB.

6. Paragraph 6 is admitted.

7. Paragraph 7 is admitted.

8. As to Paragraph 8, the Paragraph is admitted except for that portion which states, "[t]he true

parties in interest are the Connecticut DOB and ED." As to this portion, the State Defendants

have insufficient knowledge or belief and leave the plaintiff to its proof.

9. As to Paragraph 9, the State Defendants have insufficient knowledge or belief and leave

the plaintiff to its proof.

10. As to Paragraph 10, the State Defendants have insufficient knowledge or belief and leave the


                                                  2
 Case 3:18-cv-01114-MPS Document 41 Filed 10/15/18 Page 3 of 11




plaintiff to its proof.

11. As to Paragraph 11, this Paragraph constitutes the plaintiff's request for relief to which no

response is required.

                                      PARTIES

12. As to Paragraph 12, the State Defendants have insufficient knowledge or belief and leave

the plaintiff to its proof.

13. Paragraph 13 is admitted.

14. Paragraph 14 is admitted.

15. Paragraph 15 is admitted.

16. Paragraph 16 is admitted.

                              JURISDICTION AND VENUE

17. Paragraph 17 is admitted.

18. Paragraph 18 is admitted.

19. Paragraph 19 is admitted.

20. Paragraph 20 is admitted.

                                      FACTS

21. Paragraph 21 is admitted.

22. Paragraph 22 is admitted.

23. As to Paragraph 23, the State Defendants have insufficient knowledge or belief and leave the

plaintiff to its proof.

24. As to Paragraph 24, the State Defendants have insufficient knowledge or belief and leave

the plaintiff to its proof.


                                                 3
 Case 3:18-cv-01114-MPS Document 41 Filed 10/15/18 Page 4 of 11




25. As to Paragraph 25, the State Defendants have insufficient knowledge or belief and leave the

plaintiff to its proof.

26. As to Paragraph 26, the State Defendants have insufficient knowledge or belief and leave the

plaintiff to its proof.

27. As to Paragraph 27, this Paragraph sets forth a statement of law to which no response is

required.

28. As to Paragraph 28, the State Defendants have insufficient knowledge or belief and leave

the plaintiff to its proof.

29. As to Paragraph 29, the State Defendants have insufficient knowledge or belief and leave

the plaintiff to its proof.

30. Paragraph 30 is admitted.

31. As to Paragraph 31, this Paragraph sets forth a conclusion of law to which no response is

required.

32. Paragraph 32 is admitted.

33. Paragraph 33 is admitted.

34. Paragraph 34 is admitted.

35. Paragraph 35 is admitted.

36. Paragraph 36 is admitted.

37. As to Paragraph 37, the State Defendants have insufficient knowledge or belief and leave

the plaintiff to its proof.

38. Paragraph 38 is admitted.

39. Paragraph 39 is admitted.


                                                4
 Case 3:18-cv-01114-MPS Document 41 Filed 10/15/18 Page 5 of 11




40. As to Paragraph 40, the State Defendants have insufficient knowledge or belief and leave the

plaintiff to its proof.

41. As to Paragraph 41, the paragraph is admitted with the caveat that Connecticut DOB

informed the plaintiff that it would issue a direct request to ED for access to the records that

Connecticut DOB had previously sought from the plaintiff.

42. Paragraph 42 is admitted.

43. As to Paragraph 43, the State Defendants have insufficient knowledge or belief and leave the

plaintiff to its proof.

44. Paragraph 44 is admitted.

45. Paragraph 45 is admitted.

46. Paragraph 46 is admitted.

47. As to Paragraph 47, the Paragraph is denied insofar it alleges the Connecticut DOB referred

to the Connecticut statutes at issue as "Connecticut Disclosure Statutes." The Paragraph is

otherwise admitted with the caveat that while the March 21 letter was the first time the

Connecticut DOB asserted that the plaintiff had failed to produce "numerous" records sought in

the Request, it was not the first time the Connecticut DOB asserted that the plaintiff had failed to

produce records.

48. Paragraph 48 is admitted.

49. Paragraph 49 is admitted.

50. Paragraph 50 is admitted.

51. Paragraph 51 is admitted.

52. Paragraph 52 is admitted.


                                                  5
 Case 3:18-cv-01114-MPS Document 41 Filed 10/15/18 Page 6 of 11




53. Paragraph 53 is admitted.

54. As to Paragraph 54, the Paragraph is denied insofar it alleges the Connecticut DOB referred

to the Connecticut statutes at issue as the "Connecticut Disclosure Statutes." The Paragraph is

otherwise admitted with the caveat that during the April 2, 2018 conference, Connecticut DOB

informed the plaintiff that it would not rescind its demand for either compliance or, in the

alternative, that the plaintiff provide an explanation for its non-compliance with Connecticut law.

55. Paragraph 55 is admitted.

56. Paragraph 56 is admitted.

57. Paragraph 57 is admitted.

58. As to Paragraph 58, this Paragraph sets forth a conclusion of law to which no response is

required.

59. Paragraph 59 is admitted.

60. Paragraph 60 is admitted.

61. Paragraph 61 is admitted.

62. Paragraph 62 is admitted.

63. Paragraph 63 is admitted.

64. Paragraph 64 is admitted.

65. As to Paragraph 65, the State Defendants have insufficient knowledge or belief and leave the

plaintiff to its proof.

                                CLAIMS FOR RELIEF

                                     COUNT ONE

66. As to Paragraph 66, the State Defendants have insufficient knowledge or belief and leave


                                                 6
 Case 3:18-cv-01114-MPS Document 41 Filed 10/15/18 Page 7 of 11




the plaintiff to its proof.

67. Paragraph 67 is admitted.

68. As to Paragraph 68, this Paragraph sets forth a statement of law to which no response is

required.

69. As to Paragraph 69, this Paragraph sets forth a statement of law to which no response is

required.

70. As to Paragraph 70, this Paragraph is admitted with the caveat that the State Defendants

have never referred to the state statutes at issue here as the "Connecticut Disclosure Statutes."

71. As to Paragraph 71, this Paragraph is admitted with the caveat that the State Defendants

have never referred to the state statutes at issue here as the "Connecticut Disclosure Statutes."

72. Paragraph 72 is admitted.

73. Paragraph 73 is admitted.

74. As to Paragraph 74, this Paragraph sets forth a statement of law to which no response is

required.

75. As to Paragraph 75, the State Defendants have insufficient knowledge or belief and leave the

plaintiff to its proof.

76. As to Paragraph 76, the State Defendants have insufficient knowledge or belief and leave the

plaintiff to its proof.

77. As to Paragraph 77, the State Defendants have insufficient knowledge or belief and leave the

plaintiff to its proof. To the extent this Paragraph also contains the plaintiff's request for relief,

no response is required.




                                                   7
 Case 3:18-cv-01114-MPS Document 41 Filed 10/15/18 Page 8 of 11




                                      COUNT TWO

78. As to Paragraph 78, the State Defendants have insufficient knowledge or belief and leave

the plaintiff to its proof.

79. As to Paragraph 79, this Paragraph sets forth a statement of law to which no response is

required.

80. As to Paragraph 80, this Paragraph sets forth a statement of law to which no response is

required.

81. As to Paragraph 81, this Paragraph sets forth a conclusion of law to be determined solely by

the Court, to which no response is required.

82. As to Paragraph 82, this Paragraph sets forth a statement of law to which no response is

required.

83. As to Paragraph 83, this Paragraph sets forth a statement of law to which no response is

required.

84. As to Paragraph 84, this Paragraph sets forth a statement of law to which no response is

required.

85. As to Paragraph 85, this Paragraph sets forth a conclusion of law to be determined solely

by the Court, to which no response is required. To the extent that a response is required, the

State Defendants have insufficient knowledge or belief and leave the plaintiff to its proof.

86. As to Paragraph 86, insofar as this Paragraph alleges "[a] declaration as to the legality

and enforceability of the Connecticut Disclosure Statutes is needed to clarify and settle PHEAA's

obligation to produce the records at issue" -- it sets forth a conclusion of law to which no




                                                 8
 Case 3:18-cv-01114-MPS Document 41 Filed 10/15/18 Page 9 of 11




response is required. As to the remainder of the Paragraph, the State Defendants have

insufficient knowledge or belief and leave the plaintiff to its proof.

87. As to Paragraph 87, this Paragraph sets forth a conclusion of law to be determined solely

by the Court, to which no response is required.

88. As to Paragraph 88, this Paragraph sets forth a conclusion of law to be determined solely

by the Court, to which no response is required.

                                      COUNT THREE

89. As to Paragraph 89, the State Defendants have insufficient knowledge or belief and leave

the plaintiff to its proof.

90. As to Paragraph 90, this Paragraph sets forth a conclusion of law to be determined solely

by the Court, to which no response is required.

91. As to Paragraph 91, this Paragraph sets forth a statement of law to which no response is

required.

92. As to Paragraph 92, this Paragraph sets forth a conclusion of law to be determined solely

by the Court, to which no response is required.

93. As to Paragraph 93, the State Defendants have insufficient knowledge or belief and leave the

plaintiff to its proof.

94. As to Paragraph 94, the Paragraph is admitted except for that portion which states "the

Connecticut Disclosure Statutes purport to require servicers to make records available to the

State Defendants, in some circumstances within five business days after the Commissioner's

official request."




                                                  9
Case 3:18-cv-01114-MPS Document 41 Filed 10/15/18 Page 10 of 11




95. As to Paragraph 95, this Paragraph is admitted insofar as it alleges there is "an impasse

between the State Defendants and Federal Defendants regarding which conflicting law takes

precedence." The remainder of the Paragraph sets forth a conclusion of law to be determined

solely by the Court, to which no response is required.

96. As to Paragraph 96, this Paragraph sets forth a conclusion of law to be determined solely

by the Court, to which no response is required.

97. As to Paragraph 97, this Paragraph sets forth a conclusion of law to be determined solely

by the Court, to which no response is required.

98. As to Paragraph 98, this Paragraph sets forth a conclusion of law to be determined solely

by the Court, to which no response is required.

                               PRAYER FOR RELIEF

       The remainder of the Complaint constitutes the plaintiff's request for relief to which no

response is required. To the extent that a response is required, the State Defendants deny the

plaintiff is entitled to the relief sought with respect to them, to wit: a declaratory judgment that

federal law preempts the Connecticut Disclosure Statutes, permanent injunctive relief or any

other such relief against them.




                                                  10
Case 3:18-cv-01114-MPS Document 41 Filed 10/15/18 Page 11 of 11




                                                     DEFENDANTS,

                                                     JORGE L. PEREZ,
                                                     COMMISSIONER OF
                                                     THE CONNECTICUT DEP'T
                                                     OF BANKING, AND THE
                                                     CONNECTICUT DEP'T OF BANKING

                                                     GEORGE JEPSEN
                                                     ATTORNEY GENERAL

                                                     Joseph Chambers (ct26948)
                                                     Assistant Attorney General
                                                     Finance Dep't Head


                                             BY:     _______/s/_____________
                                                     James W. Caley (ct16768)
                                                     Assistant Attorney General
                                                     John Langmaid (ct 29770)
                                                     Assistant Attorney General
                                                     55 Elm Street
                                                     Hartford, CT 06141
                                                     Federal Bar No. ct 16768
                                                     james.caley@ct.gov
                                                     Tel: (860) 808-5450
                                                     Fax: (860) 772-1709
\

                                       CERTIFICATION

       I hereby certify that on October 15, 2018, a copy of the foregoing was filed

electronically. Notice of this filing will be sent by e-mail to all parties by operation of the

Court’s electronic filing system. Parties may access this filing through the Court’s system.



                                                     _______/s/__________________
                                                     James W. Caley
                                                     Commissioner of the Superior Court




                                                11
